—Order, Supreme Court, Bronx County (Lewis R. Friedman, J.), entered February 3, 1992, which denied petitioners’ application for leave to serve a late notice of claim, unanimously affirmed without costs.
Denial of the application was a proper exercise of discretion in the absence of a showing that respondent acquired actual knowledge of the facts constituting the claim within 90 days after it arose, or a reasonable time thereafter given the absence of a valid excuse for the eight month delay in filing the notice of claim (see, Matter of Perez v New York City Hous. Auth., 156 AD2d 177). Concur — Ellerin, J. P., Wallach, Kupferman and Asch, JJ.